Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

)
In the Case of: )
) Date: August 21, 2008
Heritage Park Rehabilitation & Nursing )
Center (CCN: 45-5599), )
) Docket No. C-06-366
Petitioner, ) Decision No. CR1820
)
v. )
)
Centers for Medicare & Medicaid )
Services. )
a )
DECISION

Petitioner, Heritage Park Rehabilitation & Nursing Center, violated 42 C.F.R.

§ 483.25(h)(2),' as alleged by the Centers for Medicare & Medicaid Services (CMS)
based upon the survey of Petitioner’s facility completed January 7, 2006. A per instance
civil money penalty (PICMP) of $6300 is reasonable.

I. Background

Petitioner, located in Austin, Texas, is authorized to participate in the Medicare program
as a skilled nursing facility (SNF) and the Texas Medicaid program as a nursing facility
(NF). On January 7, 2006, the Texas Department of Aging and Disability Services (the
state agency) completed a survey of Petitioner’s facility and found that it was not in
substantial compliance with Medicare participation requirements. CMS notified
Petitioner by letter dated February 7, 2006, that it concurred with the findings of the state
agency and that it was imposing a PICMP of $6300 based upon a violation of 42 C.F.R.
§ 483.25(h)(2), a denial of payment for new admissions (DPNA) effective February 22,
2006, and termination of Petitioner’s provider agreement effective July 7, 2006, if
Petitioner did not return to substantial compliance before that date. CMS Exhibit (CMS

' References are to the Code of Federal Regulations (C.F.R.) in effect at the time
of the survey.
2

Ex.) 1, at 1-3. CMS notified Petitioner by letter dated March 8, 2006, that during a revisit
survey the state agency found that Petitioner had returned to substantial compliance, and
the DPNA and termination remedies were rescinded. CMS Ex. 1, at 4-5; Tr. 58. On
April 5, 2006, Petitioner timely requested a hearing by an administrative law judge (ALJ).
The case was assigned to me for hearing and decision on April 25, 2006. A Notice of
Case Assignment and Prehearing Case Development Order (Prehearing Order) was issued
at my direction on April 25, 2006.

On December 12 and 13, 2006, a hearing was held in Austin, Texas. CMS offered and I
admitted CMS Exs. 1, 2 (except pages 1-9 and 22-27), 3 (except pages 6-15), 4, 5, 6
(except pages 1, 3-7, 9, 16), 7 (except pages 1-11), 8 (except pages 1-11, 13-14, 17-19,
21, 25, 30, 32-34, 36-41), and 9-21. Tr. 29-30. Petitioner offered Petitioner’s exhibits (P.
Exs.) 1-9, 11-13, 15-16, and 18 (P. Exs. 10, 14 and 17 were withdrawn prior to the
hearing). Tr. 32, 194. IL admitted P. Exs. 1-3, 4 (except the bottom entry on page 2, dated
January 11, 2006), 5-9, 11-13, 15 (for the limited purpose discussed at Tr. 42-46), 16, and
18. Tr. 47-48, 197-98. CMS elicited testimony from surveyors Cathy Whitis, Licensed
Vocational Nurse (LVN), and Jenny Rebecca Martinez, Registered Nurse (RN).
Petitioner elicited testimony from Blaise Faxique, Director of Nurses (DON), Travis
Wheat, Vice President of Operations for Regency Nursing and Rehabilitation, and
Michael Gutierrez, M.D. The parties submitted post-hearing briefs and post-hearing reply
briefs.

II. Discussion
A. Findings of Fact

The following findings of fact are based on exhibits admitted, the transcript, and the
parties’ joint stipulations. Citations to exhibit numbers related to each finding of fact may
be found in the analysis section of this decision, if not indicated here.

1. Resident 9, a 65-year-old male at the time of the survey, had a medical history of a
cerebrovascular accident (CVA) with right-sided hemiparesis (partial paralysis of
one side), senile dementia and psychosis, hypertension, hypercholesterolmenia
(high cholesterol), peptic ulcer disease, gout, depression, and a seizure disorder.
Joint Stipulation and Joint Statement of Issues Presented for Hearing, dated August
1, 2006. (Jt. Stip.) § 8; CMS Ex. 13, at 32-33; P. Exs. 3, 5.

2. Resident 9 had a history of being evaluated as alert and oriented in three spheres --
person, place, and time. Jt. Stip. 9 9; Tr. 103; P. Ex. 4.

3. Resident 9 was assessed as moderately impaired in cognitive skills with poor
decision-making. Tr. 15; CMS Ex. 13, at 7, 14.
Resident 9 was considered responsible for making his own health care decisions.
Tr. 20; CMS Ex. 13, at 14.

Resident 9 was restricted to wheelchair mobility. Tr. 15; CMS Ex. 13, at 16, 21;
Petitioner’s Brief (P. Br.) at 3.

On November 30, 2005, Resident 9 left the facility unsupervised; he was assessed
as an elopement risk and was moved to the second floor of the facility as a result,
and his location was monitored until January 1, 2006, when that intervention was
discontinued because he made no more attempts to leave. Tr. 15-16; P. Ex. 4, at 1;
CMS Ex. 13, at 1, 25, 29; P. Br. at 3.

Resident 9 was allowed to sit on the front porch of the facility on a regular basis.
CMS Ex. 3, at 2; P. Ex. 4, at 1; Tr. 236.

On January 3, 2006, between 8:00 p.m. and 9:45 p.m., Resident 9 left the facility
through the front door without signing out or notifying staff of his departure. Tr.
13; CMS Ex. 3, at 2; CMS Ex.13, at 40; P. Ex. 6; P. Br. at 3.

Resident 9 left the facility property in the company of a non-family member, who
was referred to as Linda. Tr. 13; P. Exs. 7, 8, 9; P. Br. at 3.

On January 3, 2006, at 9:45 p.m., staff noted Resident 9 was missing and began
searching the facility and neighborhood for him. CMS Ex. 3, at 2; CMS Ex.13, at
40.

On January 4, 2006, between 7:00 a.m. and 7:30 a.m., Resident 9 was found, by a
passerby at a street corner about three to four blocks from the facility, sitting in his
wheelchair. Tr. 17-18; CMS Ex. 3, at 1; CMS Ex.13, at 40; P. Br. at 3.

When Resident 9 was discovered on January 4, 2006, he was wearing a T-shirt and
boxer shorts, no socks or shoes, he was wet with urine, his skin was cold to touch,
and he was shivering. Tr. 17-18; CMS Ex. 3, at 1; CMS Ex.13, at 40, 59.

On January 4, 2006, Resident 9 was transported to the hospital, evaluated, and
treated for hypothermia as his temperature was 94.4 degrees Fahrenheit orally. Tr.
18; CMS Ex. 13, at 32; P. Br. at 3.

During the evening on January 3, 2006, Resident 9 did not receive medication for
which he had a physician’s order. CMS Ex. 3, at 4; CMS Ex. 13, at 3-5; Tr. 86.
B. Conclusions of Law
1. Petitioner’s request for hearing was timely and I have jurisdiction.

2. Petitioner violated 42 C.F.R. § 483.25(h)(2) with respect to Resident 9.

3. Resident 9 suffered actual harm.

4. Petitioner was not in substantial compliance with program participation
requirements based upon the regulatory violation and actual harm suffered by a
resident.

5. The determination that immediate jeopardy was posed does not impact the amount

of the PICMP and is not in issue before me.
6. A PICMP of $6300 is reasonable.

C. Issues
The issues in this case are:

Whether there is a basis for the imposition of an enforcement
remedy; and,

Whether the remedy imposed is reasonable.
D. Applicable Law

Petitioner is a long-term care facility participating in the federal Medicare program as a
SNF and in the state Medicaid program as a NF. The statutory and regulatory
requirements for participation by a long-term care facility are found at sections 1819 and
1919 of the Social Security Act (Act) and at 42 C.F.R. Part 483. Sections 1819 and 1919
of the Act vest the Secretary of Health and Human Services (Secretary) with authority to
impose enforcement remedies against a long-term care facility for failure to comply
substantially with federal participation requirements.

Pursuant to the Act, the Secretary has delegated to CMS and the states the authority to
impose remedies against a long-term care facility that is not complying substantially with
federal participation requirements. “Substantial compliance means a level of compliance
with the requirements of participation such that any identified deficiencies pose no greater
risk to resident health or safety than the potential for causing minimal harm.” 42 C.F.R.

§ 488.301 (emphasis in original). A deficiency is a violation of a participation
5

requirement established by the Secretary through his regulations at 42 C.F.R. Part 483.
Facilities that participate in Medicare may be surveyed on behalf of CMS by state survey
agencies in order to determine whether the facilities are complying with federal
participation requirements. 42 C.F.R. §§ 488.10-488.28, 488.300-488.335. Pursuant to
42 C.F.R. Part 488, CMS may impose a per instance or per day CMP against a long-term
care facility when a state survey agency concludes that the facility is not complying
substantially with federal participation requirements. 42 C.F.R. §§ 488.406; 488.408;
488.430. The regulations in 42 C.F.R. Part 488 also give CMS a number of other
remedies that can be imposed if a facility is not in compliance with Medicare
requirements. 42 C.F.R. §§ 488.406; 488.408; 488.430.

The regulations specify that a CMP that is imposed against a facility on a per day basis
will fall into one of two ranges of penalties. 42 C.F.R. §§ 488.408, 488.438. The upper
range of CMP, of from $3050 per day to $10,000 per day, is reserved for deficiencies that
constitute immediate jeopardy to a facility’s residents, and in some circumstances, for
repeated deficiencies. 42 C.F.R. §§ 488.438(a)(1)(i), (d)(2). The lower range of CMP,
from $50 per day to $3000 per day, is reserved for deficiencies that do not constitute
immediate jeopardy, but either cause actual harm to residents, or cause no actual harm,
but have the potential for causing more than minimal harm. 42 C.F.R.

§ 488.438 (a)(1)(ii). Pursuant to 42 C.F.R. § 488.301, “(i)mmediate jeopardy means a
situation in which the provider’s noncompliance with one or more requirements of
participation has caused, or is likely to cause, serious injury, harm, impairment, or death
to a resident.” (emphasis in original).

The Act and regulations make a hearing before an ALJ available to a long-term care
facility against which CMS has determined to impose a CMP. Act § 1128A(c)(2); 42
C.F.R. §§ 488.408(g); 498.3(b)(13). The hearing before an ALJ is a de novo proceeding.
Anesthesiologists Affiliated, et al, DAB CR65 (1990), aff’d, 941 F.2d 678 (8" Cir. 1991);
Emerald Oaks, DAB No. 1800, at 11 (2001); Beechwood Sanitarium, DAB No. 1906
(2004); Cal Turner Extended Care, DAB No. 2030 (2006); The Residence at Salem
Woods, DAB No. 2052 (2006). A facility has a right to appeal a “certification of
noncompliance leading to an enforcement remedy.” 42 C.F.R. § 488.408(g)(1); see also
42 C.F.R. §§ 488.330(e) and 498.3. However, the choice of remedies by CMS or the
factors CMS considered when choosing remedies are not subject to review. 42 C.F.R.

§ 488.408(g)(2). A facility may only challenge the scope and severity level of
noncompliance found by CMS ifa successful challenge would affect the range of the
CMP that could be collected by CMS or impact upon the facility’s Nurse Aid Training
and Competency Evaluation Program. 42 C.F.R. §§ 498.3(b)(14) and (d)(10)(i). CMS’s
determination as to the level of noncompliance “must be upheld unless it is clearly
erroneous.” 42 C.F.R. § 498.60(c)(2). This includes CMS’s finding of immediate
jeopardy. Woodstock Care Center, DAB No. 1726, at 9, 38 (2000), aff'd, Woodstock
Care Center v. Thompson, 363 F.3d 583 (6" Cir. 2003). The Departmental Appeals
6

Board (the Board) has long held that the net effect of the regulations is that a provider has
no right to challenge the scope and severity level assigned to a noncompliance finding,
except in the situation where that finding was the basis for an immediate jeopardy
determination. See, e.g., Ridge Terrace, DAB No. 1834 (2002); Koester Pavilion, DAB
No. 1750 (2000). Review of a CMP by an ALJ is governed by 42 C.F.R. § 488.438(e).

When a penalty is proposed and appealed, CMS must make a prima facie case that the
facility has failed to comply substantially with federal participation requirements. “Prima
facie” means that the evidence is “(s)ufficient to establish a fact or raise a presumption
unless disproved or rebutted. Black’s Law Dictionary 1228 (8" ed. 2004); see also
Hillman Rehabilitation Center, DAB No. 1611, at 8 (1997), aff'd Hillman Rehabilitation
Center v. U.S. Dept. of Health and Human Services, No. 98-3789 (GEB), slip op. at 25
(D.N.J. May 13, 1999). To prevail, a long-term care facility must overcome CMS’s
showing by a preponderance of the evidence. Batavia Nursing and Convalescent Center,
DAB No. 1904 (2004); Batavia Nursing and Convalescent Inn, DAB No. 1911 (2004),
aff'd, Batavia Nursing & Convalescent Ctr. v. Thompson, 143 Fed.Appx. 664 (6th Cir.
2005); Emerald Oaks, DAB No. 1800 (2001); Cross Creek Health Care Center, DAB
No. 1665 (1998); Hillman Rehabilitation Center, DAB No. 1611.

E. Analysis
1. Petitioner violated 42 C.F.R. § 483.25(h)(2) (Tag F324)*
Section 483.25 of Title 42 C.F.R. requires that:
Each resident must receive and the facility must provide the necessary care
and services to attain or maintain the highest practicable physical, mental,

and psychosoical well-being, in accordance with the comprehensive
assessment and plan of care.

? This is a “Tag” designation as used in the State Operations Manual (SOM),
Appendix PP — Guidance to Surveyors for Long Term Care Facilities. The “Tag” refers
to the specific regulatory provision allegedly violated and CMS’s guidance to surveyors.
Although the SOM does not have the force and effect of law, the provisions of the Act
and regulations if interpreted clearly do have such force and effect. State of Indiana by
the Indiana Department of Public Welfare v. Sullivan, 934 F.2d 853 (7" Cir. 1991);
Northwest Tissue Center v. Shalala, | F.3d 522 (7" Cir. 1993). Thus, while the Secretary
may not seek to enforce the provisions of the SOM, he may seek to enforce the provisions
of the Act or regulations as interpreted by the SOM.
7

One specific requirement is that a facility must ensure “[e]ach resident receives adequate
supervision and assistance devices to prevent accidents.” 42 C.F.R. § 483.25(h)(2). The
regulation requires that a facility provide both “assistance devices” and “adequate
supervision” to prevent accidents. In Woodstock Care Center, the Board considered
whether the facility knew or reasonably should have anticipated the risk of the kind of
events that occurred and whether any reasonable means were available to prevent them
without violating the residents’ rights. Woodstock Care Center, DAB No. 1726, at 26-27.
The Board in Woodstock noted that, while a facility is permitted the flexibility to choose
the methods it uses to prevent accidents, the chosen methods must constitute an
“adequate” level of supervision and use of assistance devices given all the circumstances.
What is “adequate” takes into consideration the resident’s ability to protect himself or
herself from harm. See Woodstock Care Center at 28-35; see also Windsor Health Care
Center, DAB No. 1902, at 5, aff'd, Windsor Health Center v. Leavitt, 127 Fed. Appx.
843, No. 04-3018 slip op., 2005 WL 858069 (6th Cir. 2005 ) (“[a] facility is permitted the
flexibility to choose the methods it uses to prevent accidents, but the chosen methods
must constitute an ‘adequate’ level of supervision under all the circumstances.”). An
“accident” is “an unexpected, unintended event that can cause a resident bodily injury,”
excluding “adverse outcomes associated as a direct consequence of treatment or care
(e.g., drug side effects or reactions).” SOM, App. P, Guidance to Surveyors, Tag F324,
Woodstock Care Center, DAB No. 1726, at 4.

The surveyors allege in the Statement of Deficiencies dated January 7, 2006, that
Petitioner violated 42 C.F.R. § 483.25(h)(2) because Petitioner failed to monitor resident
access to the front door, which resulted in the elopement’ of Resident 9. The surveyors
allege that Resident 9 suffered hypothermia as a result of being outside the facility and
unsupervised. CMS Ex. 2, at 10.

The pertinent facts are set forth in detail in my Findings of Fact and are not restated here.
There is no dispute that Resident 9 left Petitioner’s facility on January 3, 2006, without
staff knowledge. Petitioner cannot dispute that Resident 9 was not subject to staff
supervision from approximately 8:30 p.m. on January 3, 2006, until he returned from the
hospital on January 5, 2006. Tr. 209. Furthermore, Resident 9 suffered from
hypothermia and had to be hospitalized and treated. Thus, Resident 9 suffered actual
harm.

* The term as used by the surveyors refers to Resident 9’s unsupervised,
unplanned, or unintended departure from the facility property. Elopement as used in this
decision means a departure from facility property that Petitioner’s staff and the resident’s
care planning team did not supervise, plan, or intend. Whether the resident planned or
intended to depart is not controlling.
8

Petitioner argues that CMS failed to show a prima facie violation of 42 C.F.R.

§ 483.25(h)(2) because there was no accident and, if there was an accident, it was not
foreseeable. P. Br. at 9-11; P. Reply at 9; Tr. 176-77. Petitioner reasons that the chain of
events involving Resident 9 was not an accident because Resident 9 chose to leave the
facility voluntarily with his girlfriend, and he had the right to do so. Further, according to
Petitioner, Resident 9 and his girlfriend decided that he should be dropped off three to
four blocks from the facility to avoid detection. P. Br. at 9,n.2; P. Reply at9. An
accident is an unexpected or unintended event that can cause, but need not necessarily
cause, injury or harm to a resident. I have no difficulty concluding that there was an
accident based upon the facts of this case. The regulations that govern Petitioner’s
participation in Medicare and Medicaid oblige Petitioner to ensure that a resident is
properly assessed and a comprehensive care plan developed with professional quality care
and services delivered by qualified staff in a safe environment that preserves a resident’s
rights and quality of life. 42 C.F.R. §§ 483.10, 483.12, 483.15, 483.20, 483.25, 483.70.
Petitioner does not, and cannot, argue that Resident 9’s unsupervised departure on
January 3, 2006 was planned or intended as part of his plan of care or as part of
Petitioner’s delivery of professional quality services. Both Petitioner and CMS recognize
that Resident 9 has the right to come and go from the facility. However, as part of
Petitioner’s plan to exercise supervision over Resident 9, Petitioner expected Resident 9
to notify staff when he wanted to leave the facility. CMS Ex. 13, at 25. Resident 9’s
unsupervised departure was clearly both unplanned and unintended by Petitioner. There
are many potential injuries or harms associated with the unplanned and unsupervised
departure, exacerbated by Resident 9’s assessed poor judgment and decision-making,
including his failure to adequately dress for the weather conditions and failure to receive
or have a supply of his ordered medication to take at the ordered time and dose. I find no
requirement in the regulation or the prior decisions of the Board or ALJs that indicates
Petitioner needs to be able to foresee a specific injury or harm that might befall an
unsupervised resident, only that the unexpected or unintended event could cause bodily
injury.

Petitioner’s argument that it could not foresee Resident 9’s elopement is also problematic
for Petitioner. There is no dispute that on November 30, 2005, Resident 9 left the front
porch of the facility and rolled his wheelchair onto the parking lot where his further
progress was prevented by a speed bump. The attempted elopement was observed by
facility staff, and Resident 9 was wheeled back into the facility. CMS Ex. 13, at 1; P. Ex.
4, at 1-2. Petitioner then created a care plan to address the problem of Resident 9 leaving
the facility without first signing out on pass, with the goals of continued safety for the
next 90 days and no reports of elopement for the next 90 days. The care plan listed four
9

interventions: (1) explain to resident the risks* of leaving home without notifying staff;
(2) redirect the resident as needed; (3) encourage the resident to notify staff when he
wants to leave the facility; and (4) monitor the resident’s whereabouts every hour. CMS
Ex. 13, at 25. The development of the plan with specific interventions is good evidence
that Petitioner foresaw the risk that Resident 9 would attempt to leave the facility
unsupervised again. The plan apparently worked, as Resident 9 did sign-out on pass with
his wife at least twice while the plan was in effect, and there is no evidence of any
unsupervised departures. CMS Ex. 13, at 28; P. Ex. 12. Although the care plan indicated
by its terms that it was to be in effect for 90 days, there is no dispute that Petitioner’s staff
discontinued hourly monitoring on January 1, 2006, a month after initiation, due to the
fact that Resident 9 had made no attempts to leave the facility. CMS Ex. 13, at 25.
Discontinuing the hourly checks based solely on the fact that Resident 9 made no further
attempts is a significant error by Petitioner.

On November 30, 2005, Petitioner foresaw a risk that Resident 9 would leave the facility
unsupervised. Petitioner adopted four interventions to address the risk, including hourly
checks. The facts that (1) Resident 9 did sign-out twice, and (2) there were no attempts to
leave unsupervised after the interventions were implemented, are good evidence that the
interventions adopted were effective. A month after implementing the interventions,
Petitioner discontinued the hourly checks, arguably the most restrictive intervention.
Two days after discontinuing the hourly checks Resident 9 eloped. Petitioner has
presented no evidence that, before discontinuing hourly checks on the resident’s location,
the care planning team assessed the effectiveness of the intervention and found it no
longer effective or assessed Resident 9 and determined that changes in his medical
condition, personal situation, or functioning had improved since November 30, 2005,
when the care planning team determined that the intervention was necessary. Thus, if it
was foreseeable on November 30, 2005 that Resident 9 would attempt to elope again, was
it not also foreseeable that if Petitioner removed the hourly checks then Resident 9 would
attempt to elope (depart without signing out and without supervision)? The question is
answered by the fact that Resident 9 did elope just two days after the hourly checks were
discontinued. The fact that Resident 9 had signed-out and not eloped during the 30 days,
is evidence of the effectiveness of the interventions adopted, not evidence that Resident 9
had experienced a change that reduced the risk of elopement. I conclude that it was
foreseeable, absent evidence to the contrary, that discontinuing the hourly checks posed
the same risk for elopement as the care planning team foresaw on November 30, 2005.

* The specific risks envisioned by the care planning team are, unfortunately, not
listed and the evidence does not show what risks staff listed for the resident. However, it
is significant that the care planning team foresaw some risks associated with unsupervised
departures.
10

I conclude that CMS has made a prima facie showing of a violation of 42 C.F.R.
§ 483.25(h)(2).

Petitioner argues in its defense that it was not reasonably foreseeable that Resident 9’s
departure with Linda would pose any risk for harm to Resident 9 because Resident 9 was
known to have previously left the facility on pass with Linda. P. Br. at 9; Tr. 203-04. Of
course, Petitioner did not know that Resident 9 left with Linda on January 3, 2006, as
Petitioner had discontinued hourly monitoring, and Resident 9 did not sign-out when he
left with Linda. Resident 9 left with Linda without his medication and without proper
clothing. Petitioner has not shown that either the medication or clothing were
unnecessary, or that their absence posed no risk for harm to the resident. Petitioner lost
supervision of the resident and therefore could not ensure he received professional quality
services. Additionally, Petitioner could not supervise the resident’s departure to ensure
that he left with proper clothing, proper medicine, and that he would be in the protection
of a specific person or persons. Petitioner should not be held accountable for Linda’s
conduct. However, if Petitioner had supervised Resident 9's departure with Linda, she
may have been deterred from dropping the resident the next morning three to four blocks
from the facility, in his underwear, soaked with urine, with no shoes or socks, and trapped
in his wheelchair in cold conditions.* As I have already concluded, it was not necessary
for Petitioner to foresee the specific injury or harm Resident 9 suffered, only that his
unsupervised departure created the risk for harm.

Petitioner also argues that the only deficiency was Resident 9’s failure to properly sign-
out. P. Br. at 10, 13. Petitioner’s characterization is not correct. The deficiency is that
Resident 9 left Petitioner’s facility without Petitioner’s knowledge, and without Petitioner
ensuring the resident had proper supervision to avoid accidents. The evidence shows that

* [recognize that if Resident 9 was with Linda, as Petitioner alleges, there is a
substantial question based upon the state in which Resident 9 was discovered as to
whether Linda was a safe person for Resident 9 to be with or whether she had the ability
to provide a safe environment. CMS does not agree that the evidence is sufficient to
show Resident 9 was actually with Linda. The surveyors made no allegation that it was
unsafe for Resident 9 to be out with Linda. Accordingly, I find no reason to attempt to
decide what Petitioner’s responsibility was to assess whether it was safe for Resident 9 to
go out on pass with Linda. Petitioner’s assertion that Resident 9 had the right to do what
he wanted would need to be considered in the context of Texas elder abuse laws and
Petitioner’s responsibilities under those laws. Petitioner acknowledges that it could have
infringed Resident 9’s rights if it believed he was in danger. P. Br. at 13,n.3. The
evidence shows that Petitioner recognized that leaving without signing out (elopement)
was unsafe. However, Petitioner does not indicate how it would assess whether Resident
9 leaving the facility with Linda was safe.
11

Petitioner previously assessed Resident 9 and foresaw the risk for unsupervised departure
and the risk for injury. However, Petitioner discontinued the hourly checks of Resident 9
without an adequate assessment of the effectiveness of that intervention, even though the

evidence shows that with that intervention in place Resident 9's elopement was prevented,
e signed-out as required, and a degree of supervision of the resident was maintained.

Petitioner argues that it had a number of interventions in place to prevent elopements. P.
Ex. 14-16; P. Reply at 6-7. It is not disputed that Petitioner had a number of interventions
in place. The fact that those interventions were not effective to prevent Resident 9 from
departing unsupervised is indisputable. Two of the interventions required observation of
the front door, during business hours by a receptionist and after business hours by nurses
at the nurses station located near the front door. Another intervention was a security code
ey pad needed to unlock the front door. Surveyor Whitis testified that the surveyors
observed that facility staff was not monitoring the front door particularly after 5:00 p.m.,
ut she agreed that before that time administrative staff could generally observe the front
door from the front office. Tr. 77. She testified that the surveyors observed that
frequently no one was at the front desk. Tr. 77. Surveyor Whitis concluded that
Petitioner had no means for identifying residents who had the potential to wander off or
elope, and a number of staff were interviewed who did not know which residents could be
outside unsupervised. Tr. 77-80. Surveyor Whitis further testified that it was known that
several residents had access to the code to the front door and would let other residents
out. Based on the foregoing, the surveyors concluded during the survey that Petitioner’s
failure to ensure regular supervision of the front door posed a risk for elopement by
Resident 9 and other residents at risk for elopement. Tr. 87. I find that the surveyors’
observations are unrebutted. Furthermore, Petitioner asserts that on January 3, 2006,
Resident 9 was sitting on the front porch when Linda pulled up and assisted Resident 9
and his wheelchair into her vehicle and drove off. However, Petitioner could not locate
any witness to confirm that scenario, which gives credibility to the surveyors’ observation
that staff was not supervising access to or departure from either the facility or the front
porch.

Petitioner argues that Resident 9 had the right to receive visitors, leave the facility, or
discharge himself if he so chose. Thus, staff would not have prevented Resident 9 from
leaving the facility on January 3, 2006, if staff was aware that the resident was leaving.
P. Br. at 11-14. Whether staff could have prevented the resident from leaving is not the
issue. If staff had known that Resident 9 was leaving, staff could have ascertained where
the resident was going, how long he was to be gone, who he was with, and thus ensured
12

the resident went with proper clothing and medicine.° Staff supervision of the departure
would have avoided the need to search the facility, to contact the police, and would likely
have avoided Linda dropping the resident blocks away in his underwear and wet with
urine.

Petitioner attempts to use residents’ rights to shield it from responsibility for its loss of
supervision of Resident 9. P. Br. at 11; P. Reply at 10-12. Two points are significant.
First, when Petitioner sought to participate in the program, it was clearly on notice of its
obligation to respect resident rights under the regulations (42 C.F.R. § 483.10) and the
need to provide supervision to protect its residents against accidental injury (42 C.F.R.

§ 483.25(h)(2)). Petitioner is obliged to do the balancing required. Section 483.25(h)(2)
does not provide that residents must be protected from accidents “except when protection
would infringe a right.” Similarly, section 483.10 does not contain a specific exception
for a situation where there is a risk for harm due to accidents.’ Second, but most
significant, I infer from the fact that Petitioner implemented the intervention of checking
Resident 9’s location hourly on November 30, 2005, that Petitioner resolved any
perceived conflict between Resident 9’s rights and the need to protect him from
accidental injury, in favor of the latter. Petitioner attaches great significance to the fact
that Resident 9 was able to manage his own care and that his physician did not impose
any restrictions upon his ability to leave the facility with a companion. P. Reply at 5.
The fact that Petitioner attempts to avoid is that Resident 9’s physician had determined at
some time that Resident 9 needed skilled care in a long-term care facility. Thus, while
Resident 9 might manage his care, he was incapable of providing all his own care.
Further, the fact that his physician had not imposed restrictions upon Resident 9’s sitting
on the front porch or going on pass is no defense for Petitioner. The regulation imposes
upon Petitioner, not the physician, the obligation to protect its residents from foreseeable
risks of accidental injury or harm.

° Staff might also have been able to assess whether Linda could properly care for
Resident 9 and provide a safe environment or whether she was a danger. I do not attempt
to resolve whether staff could prevent a departure if staff determined that Linda was
unsafe or what Petitioner’s responsibilities might have been in that regard under Texas
elder abuse laws. I have no evidence that the incident was ever reported or treated by
Petitioner or the state as an incident of elder abuse.

7 However, section 483.10(n) does provide that the right to self-administer drugs is
limited by whether an interdisciplinary team has determined that it is safe for a resident to
do so.
13

I conclude that Petitioner has failed to show that it provided adequate supervision to
prevent accidental injury to Resident 9. Accordingly, Petitioner violated 42 C.F.R.

§ 483.25(h)(2). The declaration of immediate jeopardy is not subject to review as it does
not impact the enforcement remedy proposed by CMS.

2. A PICMP of $6300 is reasonable.

If a facility is not in substantial compliance with program requirements, CMS has the
authority to impose one or more of the enforcement remedies listed in 42 C.F.R.

§ 488.406, including a PICMP. CMS is authorized to impose a PICMP from $1000 to
$10,000. The PICMP CMS proposes in this case is slightly above the middle of the range
authorized by the regulation. The range of the PICMP that may be imposed is not
affected by CMS’s declaration that there was immediate jeopardy. Thus, whether there
was immediate jeopardy is not subject to review.

Pursuant to 42 C.F.R. § 488.438(e), because I have found there is a basis for imposition
of a CMP, my authority on review of the reasonableness of the CMP is limited: (1) I may
not set the penalty at or reduce it to zero; (2) I may not review either CMS’s or the state
agency’s decision to use a CMP as an enforcement remedy; and (3) I may only consider
the factors specified at 42 C.F.R. § 488.438(f). In determining whether the amount of the
CMP is reasonable, the following factors specified at 42 C.F.R. § 488.438(f) must be
considered: (1) the facility’s history of noncompliance, including repeated deficiencies;
(2) the facility’s financial condition; (3) the seriousness of the deficiencies as set forth at
42 C.F.R. § 488.404; and (4) the facility’s degree of culpability.

I have received no evidence of prior noncompliance, and Petitioner has not offered any
evidence showing an inability to pay. Where either party fails to take advantage of its
opportunity to submit evidence of a facility’s financial condition, that opportunity is
waived. Community Nursing Home, DAB No. 1807, at 15-16 (2002); Emerald Oaks,
DAB No. 1800.

I find Petitioner’s failure to provide supervision to Resident 9 to be a serious failure on
the part of Petitioner. A central reason for housing a resident in a long-term care facility
is to provide the resident with care, including supervision, which the resident is unable to
provide for himself or herself, or that the resident’s family is unable to provide at home.
Resident 9 did not receive the supervision he required, and he suffered actual harm as a
result. I conclude that Petitioner was culpable for the violation of 42 C.F.R.

§ 483.25(h)(2).

I further conclude that the $6300 PICMP is reasonable.
14

Ill. Conclusion

For the foregoing reasons, I conclude that Petitioner violated 42 C.F.R. § 483.25(h)(2)
with respect to Resident 9 on January 3, 2006, and that violation caused the resident
actual harm. Therefore, Petitioner was not in substantial compliance with program
participation requirements, and there is a basis for the imposition of an enforcement
remedy. I further conclude that a PICMP of $6300 is reasonable.

/s/
Keith W. Sickendick
Administrative Law Judge
